Title: To Thomas Jefferson from Tench Coxe, 24 June 1801
From: Coxe, Tench
To: Jefferson, Thomas


               
                  Sir
                  Lancaster Pa. June 24th. 1801
               
               You will be pleased to consider me as not to disposed to accept the appointments you mention in your letter of the 17th. instant. I hope no person knows that they have been offered to me, particularly by yourself, and I earnestly request that the fact may never be communicated. I could wish, if it is known, that you meditated the offer, that it may be believed that on reflexion you did not think it proper to make it. Any publicity to the circumstance would injure me, and I beg you to allow me to say that it would be capable of very unpleasant remarks in reference to yourself and your arrangements. My enemies would treat it as an evidence of very low estimation, and your enemies would, in my opinion, present it to the world in several views injurious to yourself, your plan of government and our critically situated cause—We are yet surrounded with awful perils.
               I have never met with a republican, who did not think that it was necessary to relieve the people from a number of those, who under the name of federalists, monopolized the powers of the country. Nor have I met a federalist, who did not admit the moderation and reasonableness of putting half the offices into the hands of republicans—If you do less our people will be sensibly affected, and our opponents will not ascribe it to respectable considerations. I speak on observation and reflexion. I know that candid men, on both sides, have noticed to me the justice you would certainly do to me. You say I was “unjustly removed.” If so to with-hold from me the vacated offices of Secys. of State, Treasury & Navy, Supervisor, Commissary of Military Stores, and my own office of Commissioner of the Revenue—to keep the customs of Philada. in the hands of three determined party men, to shew no consideration for My indignities, my bitter sufferings, and lawless persecutions, my large and tender family are matters, it would appear well to reconsider. The very offices offered, can only be reached by “removals.” Why may not the office No. 3 be vacated by giving to that person the two appointments offered to me. Surely my preparation as a Merchant, as a member of the standing Comme. of our trade, as a Commissioner to our commercial convention, as the sole Commercial member of Congress, as the superintendant of our commerce in the office of the assistant Secy of the treasury, and as a man constantly advised with by you & all the members of our government in matters of commerce prepares me better than him. Make him Commissioner of the Revenue. Make him navy agent. Make him a Commr. for the federal city. Let not the last remaining republican in the T.D. in all the Dts. be left a suffering monument of injustice before your exulting enemies. If the Senate refuse me you will not be culpable. But I do not believe it. I am ashamed to say it, my present hardships do not arise altogether from federalists—I will not believe that a decent moderate office, for which I am particularly prepared will be denied me by the present Senate. If it should be so you will have done your part. The fear of your removing No. 2, will secure my confirmation in N. 3. My second brother is speaker of the Jersey Legislature, & of great federal influence.
               But has N. 3 done nothing hostile to the safety of the Country—in our late perilous trials. Did he not suffer a citizen of Pennsa. to be whipt like a malefactor by his Corps (the Western Army) without maintaining military discipline, or punishing the violators of a citizens house and person—Was not his present office all this time a sinecure—Was he ever qualified to maintain an intelligent check over the office N. 2. Was he punctually attending in his place—was he not the chosen instrument to lead the aristocratic band of 75,000 associators—making his office a sinecure, Did he not hold up political ideas of the most exceptional kind. What was my situation at the mean time—removed from an office worth 3000 Drs. ⅌ ann:—menaced with banishment and assassination—abused in the federal prints—neglected by acquaintances, by friends, by connexions, by blood relations—openly told I was intentionally made to suffer in my Business—and that it was all right and I must be made to feel it more. Under all these circumstances did I not pursue in 1798, 1799 & 1800 every measure that would rescue us from war with republics—leagues wth. Monarchies—and protect the characters of our republican candidates of 1799 & 1800 from fatal obloquies. Does the Government find another man who has endured the same trials—will it be seen to restore all but me—will it fail to place me by some immediate arrangement in the modest station N. 3.—Why was there no delay to engage a place not vacated, to Genl. Muhlenberg, for which all say he is not at all calculated or prepared. Why so much delay for me—
               I beg you to excuse me, Sir. Your character and mine are not a little concerned in my case—nor is it uninteresting to the character of your government and administration. I am compelled to do Justice to my name, my delicate & more than half worn constitution, and above all to my large growing & tender family. The salary of my office since my removal exceeds 10,000 dollars. It was made for me. Both parties placed me in it. Mr. Miller did not expect to hold it—I do not ask it. I do not want—It would be my wish to be in Philada. Since the events about Capt. Jones’s nomination, Mr. Miller’s office being never mentioned to me, the early provision for Genl. Muhlenburg, my explicit letters, and the humble offer of the 17th. I fear I do not stand in your mind or in the government in such a footing as to render my situation respectable or comfortable at Washington—
               Whatever you may perceive in this letter, Sir, of the effusions of an aching heart, believe me were I a single man you would not have to read them. My duty to my family compels me to ask a part of that Justice which is due to me—
               I have the honor to be, sir, yr. respectful humble Servant
               
                  
                     Tench Coxe
                  
               
               
               
                  You may judge of the public expectation in regard to me from this fact, that in March, after your election was decided, seven applications were made for my present office—I could add many other evidences—
               
            